This opinion is subject to administrative correction before final disposition.




                                 Before
                  HITESMAN, GASTON, and ATTANASIO,
                        Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                          Robert TYSON Jr.
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                              No. 201900109

                          Decided: 30 October 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Major Keato H. Harrell. Sentence adjudged 18 Janu-
   ary 2019 by a special court-martial convened at Marine Corps Base
   Camp Lejeune, North Carolina, consisting of a military judge sitting
   alone. Sentence approved by the convening authority: reduction to E-
   1, confinement for 4 months, 1 and a bad-conduct discharge.
   For Appellant: Lieutenant Commander Jaqueline M. Leonard, JAGC,
   USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1  The Convening Authority suspended confinement in excess of 63 days pursuant
to a pretrial agreement.
                 United States v. Tyson Jr., No. 201900109


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to the appellant’s substan-
tial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2